          Case 1:20-cv-02830-ELH Document 2 Filed 09/30/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


  CHASE STANDAGE, Midshipman First
  Class, United States Naval Academy,
                                                      Civil Action No. ___________________
                                Plaintiff,

         vs.                                          EMERGENCY HEARING
                                                      REQUESTED
  KENNETH J. BRAITHWAITE, Secretary of
  the Navy; and SEAN S. BUCK, Vice Admiral,
  Superintendent, United States Naval Academy;

                                Defendants.



               PLAINTIFF’S MOTION FOR A PRELIMINARY INJUNCTION

       Pursuant to Federal Rule of Civil Procedure 65, Plaintiff Chase Standage, Midshipman

First Class, United States Naval Academy, by and through counsel, hereby moves for a preliminary

injunction enjoining the Superintendent and the Secretary of the Navy from separating MIDN

Standage and directing that MIDN Standage be restored to his position as a midshipman first class

at the Naval Academy. A memorandum of law is submitted with this motion.

Dated: September 30, 2020            Respectfully submitted,



                                     __/S/_Crighton A. Chase_____________________
                                     Crighton A. Chase
                                     D. Md. Bar No. 30098
                                     HILLMAN, BROWN & DARROW, P.A.
                                     221 Duke of Gloucester Street
                                     Annapolis, Maryland 21401-2500
                                     (410) 263-3131


                                     __/S/ Jeffrey E. McFadden__________________
                                     Jeffrey E. McFadden
                                     (D. Md. Bar No. 08738 (renewal pending))
          Case 1:20-cv-02830-ELH Document 2 Filed 09/30/20 Page 2 of 2



                                     LAW OFFICES OF JEFFREY E. MCFADDEN, LLC
                                     312 Prospect Bay Drive East
                                     Grasonville, MD 21638
                                     (410) 490-1163

                                     Counsel for Plaintiff




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 30th day of September, 2020, I caused this Plaintiff’s Motion

for Preliminary Injunction to be served by electronic mail on

               CAPT Lawrence Hill, Jr., JAGC, USN
               Staff Judge Advocate
               United States Naval Academy
               lhill@usna.edu

               Mark A. Romano, Esq.
               Assistant General Counsel
               Assistant Secretary of the Navy (Manpower & Reserve Affairs)
               mark.romano1@navy.mil



                                                             [s]Crighton A. Chase
                                                             Crighton A. Chase
